Citation Nr: 0325024	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  98-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had verified active duty from September 1970 to 
September 1972 and from January 1991 to May 1991.  He also 
served in the Reserve forces and had verified periods of 
active duty for training (ACDUTRA) in July and August 1974, 
and in July and August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans (VA) Regional Office (RO) in Columbia, 
South Carolina.  Within the referenced decision, the RO in 
pertinent part, denied the veteran's claim seeking 
entitlement to service connection for a low back disability.  
The veteran properly initiated appellate review of the RO's 
denial of his back claim by way of a timely filed Notice of 
Disagreement (NOD) in October 1998 and a timely filed 
substantive appeal, submitted after a Statement of the Case 
was furnished by the RO in November 1998.  See 38 U.S.C.A. 
§ 7105 (a) (West 2002); 38 C.F.R. § 20.200 (2002).  

Because the veteran properly initiated appellate review of 
the RO's October 1997 rating action as described above, such 
rating decision never became final and the RO's subsequent 
adjudication of the veteran's claim in April 1998 as a claim 
to reopen on the basis of new and material evidence was 
erroneous.  The issue on appeal is therefore, properly 
characterized as entitlement to service connection for low 
back disability.

In March 2001, the veteran's case came before the Board of 
Veterans' Appeal at which time the case was remanded to the 
RO for further development.  The case was returned to the 
Board in May 2002.

In July 2002, the Board denied the veteran's claim seeking 
entitlement to service connection for low back disability on 
a direct and secondary basis.  The Board entered the decision 
in this case on July 26, 2002.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2003 Joint Motion to the 
Court, the parties (the appellant and the VA Secretary) 
requested that the July 2002 Board decision be vacated and 
the matter remanded for additional consideration of the 
claim, in light of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, and more specifically 38 U.S.C.A. § 5103(a) as amended 
by the VCAA and 38 C.F.R. § 3.159(b) as amended by 66 Fed. 
Reg. 45,630, 45,630 (August 29, 2001).  By a February 2003 
order, the Court granted the Joint Motion, and the matter has 
since been returned to the Board for compliance with 
directives of the motion.

In May 2003 the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of this appeal.  The 
attorney-representative responded in September 2003 by 
submitting a request that the Board 'issue an order remanding 
this matter to the VA Appeals Management Center for 
compliance with the parties joint motion for remand, 
38 U.S.C.A. § 5103A.'  This submission has been associated 
with the claims file.  

Finally, in November 2000, the veteran in this case appeared 
at a personal hearing before the undersigned Veterans Law 
Judge.  A complete transcript of the hearing is of record.

The veteran's case was also advanced on the Board's docket 
pursuant to a motion filed under 38 C.F.R. § 20.900 (2002).


REMAND

As discussed above, the Court remanded the matter of 
entitlement to service connection for low back disability for 
additional consideration of the claim, in light of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, and more 
specifically 38 U.S.C.A. § 5103(a) as amended by the VCAA and 
38 C.F.R. § 3.159(b) as amended by 66 Fed. Reg. 45,630, 
45,630 (August 29, 2001).

Pursuant to 38 U.S.C.A. § 5103A (West 2002), VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).

In the instant case, the Board did in fact address the VCAA 
in its July 2002 decision.  The Board determined that the 
duty to notify the veteran with respect to the type of 
evidence needed to substantiate his claim for service 
connection for low back disability had been satisfied by 
virtue of the RO's issued rating decision, statement of the 
case, supplemental statements of the case, as well as the 
Board's 2001 remand.  Despite the Board's finding that the 
veteran received proper notification of evidence needed to 
substantiate his claim, such matter has nevertheless been 
remanded because the Board failed to properly find or 
communicate that these same documents identified specific 
types of evidence needed for a claim for service connection 
for low back disability on a direct and secondary basis.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).

It has also been determined that the RO, and in turn in the 
Board, likewise failed to adequately inform the veteran as to 
what portion of evidence, if any, he was to submit, and which 
portion of the evidence, if any, VA would obtain in order to 
substantiate his claim for service connection for low back 
disability.  Pursuant to the Court's decision in Quartuccio 
v. Principi, failure to comply with this duty is remandable 
error.  Quartucio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran and 
his attorney-representative a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 with respect to his claim 
seeking entitlement to service 
connection for low back disability.  
The letter should specifically request 
that the veteran submit any medical 
evidence he may have in his possession 
or that he is able to obtain, which 
shows: (a.) that his low back 
disability was incurred in or 
aggravated by active service and/or 
active duty for training; or (b.) that 
his low back disability is proximately 
due to, or aggravated by his service-
connected left knee disability.  The RO 
should also inform the veteran as to 
what portion of evidence, if any, he is 
to submit, and which portion of the 
evidence, if any, VA will obtain in 
order to substantiate his claim for 
service connection for low back 
disability.  

2.  Thereafter, the RO should undertake 
appropriate development to obtain any 
pertinent evidence and information 
identified, but not provided by the 
veteran.

3.  When all indicated record 
development has been completed, the RO 
should then readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
attorney-representative should be 
furnished a supplemental statement of 
the case and provided the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



